Case: 15-30327       Document: 00513393834         Page: 1     Date Filed: 02/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-30327
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          February 24, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

MELVIN JOSUE AVELAR-CASTRO,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-61-1


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Melvin Josue Avelar-Castro entered a conditional guilty plea (he
reserved his right to challenge the denial of his motion to dismiss the
indictment) to illegally reentering the United States following deportation
subsequent to a felony conviction, in violation of 8 U.S.C. § 1326.                                In
challenging the denial of his motion to dismiss the indictment, Avelar contends
he was deprived of his roommate’s testimony that officers entered their


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-30327     Document: 00513393834    Page: 2   Date Filed: 02/24/2016


                                 No. 15-30327

residence without his roommate’s consent because he was deported before
Avelar was indicted.
      Citing United States v. Roque-Villanueva, the court ruled that even if,
arguendo, a Fourth Amendment violation occurred, evidence establishing
Avelar’s guilt (evidence of his identity), is not suppressible. 175 F.3d 345, 346
(5th Cir. 1999); United States v. Pineda-Chinchilla, 712 F.2d 942, 943–44 (5th
Cir. 1983) (holding defendant lacked standing to challenge the admissibility of
his Alien File).
      Avelar maintains Roque-Villanueva was wrongly decided.            He also
asserts Pineda-Chinchilla violates the rule of orderliness because earlier case
law permitted defendants to challenge the admissibility of evidence despite
lacking a possessory or privacy interest. One panel of this court may not
overrule the decision of another panel in the absence of an intervening change
in law or contrary or superseding decision by this court sitting en banc or by
the United States Supreme Court. United States v. Traxler, 764 F.3d 486, 489
(5th Cir. 2014). Therefore, Roque-Villanueva is binding precedent. Id.; 175
F.3d at 346.
      AFFIRMED.




                                       2